DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 3/21/22 is acknowledged. Claims 18-20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US 2012/0134172) in view of Wang et al (WO 2018/019035, submitted by Applicant in IDS filed 6/26/19).
Donahue discloses a method of forming a one-way see-through illumination device including a light guide and a pattern of pixels 13 on a surface of the light guide (Fig. 5) [0054], the method comprising: forming pixels 13 [0049] including a light diffusing layer and a light reflecting layer [0055]-[0056], wherein the pattern of pixels and the light guide are arranged to generate transparent illumination by the frustration of total internal reflection of light injected into the light guide [0006]. 
Donahue does not disclose forming pixel wells corresponding to the pixels 13 via a formation method including photolithography. 
Wang discloses a light guide plate including a plurality of pixels, wherein the pixels include a light reflecting layer and a light diffusing layer (Abstract; [049]). The pixels may be formed by photolithography [092]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the pattern of pixels in the process of Donahue using photolithography as suggested by Wang since it was a known alternative to form light guide plates having desired pixel patterns.
Regarding Claims 2, 6, 7, 9, 10, and 17, Donahue discloses depositing light diffusing material, such as titanium oxide [0056]; the cumulative pixel surface area is insufficient to block ambient light transmission through the light guide (Fig. 4; [0015]); the light guide has a front side and rear side opposite to the front side, the light diffusing layer closer to the front side and wherein each pixel is arranged to not be perceived by a human eye on the rear side [0015]; and forming a light source at the edge of the light guide configured to inject light into the edge of the light guide [0045]. 
Regarding Claims 11-16, Wang discloses that the reflection effects can be different depending on the dimensions of the pixels [093]. Thus, it would have been obvious to arrange the pixels or choose a desired width in order to control the reflection effects. Wang discloses forming the pixels using photolithography using exposure and development processes [092]. One having ordinary skill in the art would understand the exposure and development process to include a patterned photoresist and removing the patterned photoresist after formation of the layers. Donahue discloses that depending on the deposition method, the light reflecting layer may alternatively de formed after the light diffusing layer [0054]. Thus, it would have been obvious to form the light reflecting layer and light diffusing layer in an appropriate order for the photolithography process as suggested by Wang and the desired reflection effects desired.
Thus, claims 1, 2, 6, 7, and 9-17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Donahue and Wang.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US 2012/0134172) in view of Wang et al (WO 2018/019035, submitted by Applicant in IDS filed 6/26/19) as applied above and further in view of Teng et al (US 2010/0053997).
Donahue and Wang do not disclose producing the diffusing layer by chemical etching or laser ablation.
Teng discloses forming a diffusion layer on a light guide plate using etching as an alternative to screen printing [0032]-[0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the diffusion layer of Donahue by etching as suggested by Teng as a suitable alternative to screen printing. 
Thus, claim 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Donahue, Wang, and Teng. 
Claim(s) 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US 2012/0134172) in view of Wang et al (WO 2018/019035, submitted by Applicant in IDS filed 6/26/19) as applied above and further in view of Muramatsu (US 2007/0058250).
Donahue and Wang do not disclose producing the diffusing layer by ion implantation, chemical vapor deposition, etc.
Muramatsu discloses that light-diffusing layers, such as transparent metal oxides, are well known to be formed by chemical vapor deposition or physical vapor deposition for excellent productivity [0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the diffusion layer of Donahue by chemical vapor deposition or physical vapor deposition as suggested by Muramatsu as a suitable alternative to screen printing for excellent productivity. 
Thus, claims 4, 5, and 8 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Donahue, Wang, and Muramatsu. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715